DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 5,029,713 to Petrella et al.
Regarding Claim 1.  Listemann et al. teaches, in Example 1, a process for producing a polyurethane foam comprising reacting a composition comprising:
MULTRANOL® 9151, which is a polyurea filled polyether polyol;
MULTRANOL® 9143, which is also a polyol (Column 5, Line 47 – Column 6, Line 37).  Petrella provides evidence that Multranol® 9143 is a triol with a molecular weight of 6,000 g/mol (Column 3, Line 64 – Column 4, Line 6).  From its reported molecular weight and functionality, Multranol® 9143 can be calculated to have a hydroxyl number of roughly 28 mgKOH/g;
diethanolamine, which is a compound which is reactive towards isocyanates and which has a molecular weight of roughly 105.14 g/mol;
water;
DC 5164 which is an auxiliary component, specifically a silicone surfactant;
TDI 80 which is a toluene diisocyanate blend; and, in one embodiment,
3-quinculidionol as the only catalyst present in the composition (Listemann et al.: 
Column 5, Line 47 – Column 6, Line 37).  3-quinculidionol corresponds to a cycloaliphatic tertiary amine catalyst.  Additionally, no styrene-acrylonitrile-filled polyols are present in the above described composition.
	Listemann et al. is silent with respect to the isocyanate index used in the above described process.  However, in the general disclosure, Listemann et al. teaches isocyanate indexes in the range of 92 – 115 are suitable (see Table in Column 4).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to carry out the above described process at an isocyanate index in the range of 92 to 115.  The motivation would have been that Listemann et al. expressly teaches isocyanate indexes in this range are suitable for preparing the disclosed foams (see Table in Column 4).
Listemann et al. does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Listemann et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 2.  Listemann et al. teaches the process of Claim 1 wherein, in Example 1, the composition/Formulation A comprises a polyurea-filled polyol  as the filled polyol (Column 5, Line 47 – Column 6, Line 37).  Listemann et al. teaches polyurea-filled polyols are polyols containing a polyurea dispersion which is formed by the reaction of a diamine and toluenediisocyanate (Column 4, Lines 7 - 9).  
Regarding Claim 5.  Listemann et al. teaches the process of Claim 1 wherein, in Example 1, the composition/Formulation A comprises a polyurea-filled polyol (Multranol® 9151) as the filled polyol (Column 5, Line 47 – Column 6, Line 37).  Petrella provides evidence that Multranol® 9151 is a triol with a molecular weight of 6,000 g/mol (Column 3, Line 64 – Column 4, Line 7).  A triol corresponds to a polyol having a functionality of three.  From its reported molecular weight and functionality, Multranol® 9151 can be calculated to have a hydroxyl number of roughly 28 mgKOH/g.
Regarding Claim 6.  Listemann et al. teaches the process of Claim 1 wherein, in Example 1, the composition/Formulation A comprises Multranol® 9143 which Petrella provides evidence is a triol with a molecular weight of 6,000 g/mol (Column 3, Line 64 – Column 4, Line 6).  From its reported molecular weight and functionality, Multranol® 9143 can be calculated to have a hydroxyl number of roughly 28 mgKOH/g.
Regarding Claim 8.  Listemann et al. teaches the process of Claim 1.  The reference does not require (or mention) the use of flame retardants or use such compounds in the inventive examples.
Regarding Claim 9.  Listemann et al. teaches the process of Claim 1.  In Example 1, the composition comprises 70 parts by weight MULTRANOL® 9151 (A1); 30 parts by weight MULTRANOL® 9143 (A2); 1.74 parts by weight diethanolamine (A3); 4.2 parts by weight water (A4); and 1.0 parts by weight DC5164 and 1.26 parts by weight 3-QND catalyst (A5) (Listemann et al.: Column 5, Line 47 – Column 6, Line 37).  Using these amounts, the composition can be calculated to comprise roughly 65 wt % A1, 28 wt % A2, 1.6 wt % A3, 3.9 wt % A4, and 2.0 wt % A5.
Regarding Claims 10 and 11.  Listemann et al. teaches a polyurethane foam prepared by the process of Claim 1 (Column 3, Lines 1 - 15) but does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines and is silent regarding its density.  However, Listemann et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having the instantly claimed density which is for the thermal and acoustic insulation of engines, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 5,029,713 to Petrella et al. - as applied to Claim 1 above - and further as evidenced by US 2016/0145377 to Honkomp.
Regarding Claim 3.  Listemann et al. teaches the process of Claim 1 wherein, in Example 1, the composition/Formulation A comprises a polyurea-filled polyol (Multranol® 9151) as the filled polyol (Column 5, Line 47 – Column 6, Line 37).  Honkomp provides evidence that Multranol® 9151 is a polyol comprising 20 weight percent polyurea solids (Paragraph 0034), i.e. it comprises 20 weight percent of the urea/filler composition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 5,029,713 to Petrella et al. - as applied to Claim 1 above - and further in view of US 5,029,713 to Petrella et al.
Regarding Claim 4.  Listemann et al. teaches the process of Claim 1 wherein, in Example 1, the composition/Formulation A comprises a polyurea-filled polyol (Multranol® 9151) as the filled polyol (Column 5, Line 47 – Column 6, Line 37).  With respect to the molecular weight of the filled polyol, Petrella teaches the concept of providing filled polyols having molecular weights as low as 5,000 to 6,000 g/mol in a process of preparing polyurethane foam (Column 3, Line 10).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a filled polyol having a molecular weight at the lower end of the range taught by Petrella, which is the part of the range that overlaps with the instantly claimed range, in the process of Listemann et al.  The motivation would have been that a decrease in the molecular weight of a polyol is associated with increased rigidity in the final foam product.

Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 5,029,713 to Petrella et al. - as applied to Claim 1 above - and further in view of US 2016/0123225 to Paik et al.
Regarding Claims 12 and 13.  Listemann et al. teaches the process of Claim 10 but does not expressly teach it is applied to an internal combustion engine.  However, Paik et al. teaches the concept of applying a polyurethane foam to an internal combustion such that it surrounds the external surface of the engine (Paragraph 0007).  Listemann et al. and Paik et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams and applications thereof.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Listemann et al. to the external surface of an internal combustion engine, as is taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).
Regarding Claims 14 and 15.  Listemann et al. teaches the process of Claim 1 but does not expressly teach it further comprises the claimed steps.  However, Paik et al. teaches the concept of mixing an isocyanate-reactive composition and an isocyanate component B to form a reaction mixture, applying the reaction mixture directly to at least part of an outer surface of an internal combustion engine comprising a crankcase before said reacting, and then allowing the reaction mixture to react (Paragraphs 0007 - 0008, 0016, and 0025).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Listemann et al. to the external surface of an internal combustion engine using the steps taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,233,039 to Listemann et al., as evidenced by US 5,029,713 to Petrella et al. - as applied to Claim 1 above - and further in view of US 5,698,609 to Lockwood et al.
Regarding Claims 16 and 17.  Listemann et al. teaches the process of Claim 1 but uses TDI 80 instead of crude MDI in Example 1.  However, Lockwood et al. also teaches a crude MDI component which comprises most preferably 50 to 55 weight percent diphenylmethane diisocyanate and 45 to 50 weight percent polyphenylpolymethylene polyisocyanate.  The diphenylmethane diisocyanate contains preferably 80 weight percent or greater of the 4,4’- isomer, with the remainder being the 2,4’- isomer (Column 5, Line 67 – Column 6, Line 24).  This can be calculated to correspond to a crude MDI isocyanate component which is 40 to 44 weight percent 4,4’-MDI, 6 – 10 weight percent 2,4’-MDI, and 50 to 55 weight percent pMDI.  Listemann et al. and Lockwood et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the crude MDI component taught by Lockwood et al. in place of the TDI 80 in Example 1 of Listemann et al.  The motivation would have been the crude MDI provides advantages over TDI, for example its lower toxicity; and Lockwood et al. teaches the above described composition to be particularly preferred in the preparation of flexible polyurethane foams  (Column 5, Line 67 – Column 6, Line 24).

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered and are persuasive.  The Office agrees that Petrella et al. is no longer properly applied as a primary reference to anticipate or render obvious the instant claims, as it requires catalysts compounds in its composition which are excluded from the instant claims as amended.  However, the instant application is not in condition for allowance in light of the rejections set forth under 35 U.S.C. 103 in view of newly applied US 5,233,039 to Listemann et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764